Citation Nr: 1752657	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-21 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for left knee arthritis, prior to November 21, 2016.

2. Entitlement to an increased rating in excess of 20 percent for left patella recurrent dislocation, prior to November 21, 2016. 

3. Entitlement to service connection for hypertension, including as secondary to service-connected orthopedic disabilities as well as to pain medication prescribed for service-connected orthopedic disabilities. 

4. Entitlement to service connection for a kidney condition, including as secondary to hypertension as well as to pain medication prescribed for service-connected orthopedic disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the U.S. Marine Corps Reserves from January 1982 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied a rating in excess of 10 percent for recurrent dislocation of the left patella, denied a rating in excess of 10 percent for left knee arthritis, and denied service connection for hypertension and a kidney condition. 

In June 2015, the Board remanded these claims so that the Veteran could be scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board.  That hearing was held via video-conference in September 2015.  A transcript is of record. 

In April 2016, the Board remanded the claims for further development.  That development having been addressed, the case has since returned to the Board.

In a September 2016 rating decision, the RO increased the evaluation of the service-connected left patella recurrent dislocation from 10 percent to 20 percent, effective March 28, 2013, the date of the Veteran's claim for an increase.  

In November 2016, the Veteran underwent a total left knee replacement.  As such, in a July 2017 rating decision, the RO granted the Veteran and 100 percent schedular rating under Diagnostic Code 5055, effective November 21, 2016, to be followed by a 30 percent rating effective January 1, 2018, the first day of the month following the one-year time period following implantation of the prosthesis.  As of the date of the left knee replacement surgery on November 21, 2016, the 20 percent rating for recurrent dislocation of the left patella and the 10 percent rating for left knee arthritis were discontinued.  Consequently, the time period on appeal is prior to November 21, 2016.  

The issues of entitlement to service connection for hypertension and a kidney condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left knee disorder is productive of not more that moderate recurrent lateral instability; dislocated left knee cartilage, with frequent symptoms of "locking," pain and effusion into the knee joint.

2. The Veteran's left knee disorder is manifested by arthritis with pain and limited motion (at worst) from 5 degrees of extension to 105 degrees of flexion.


CONCLUSIONS OF LAW

1.  Prior to November 21, 2016, the criteria for a disability rating in excess of 20 percent for left patella recurrent dislocation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, DC 5257 (2016).


2.  Prior to November 21, 2016, the criteria for a disability rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5260, 5261 (2016).

3.  Prior to November 21, 2016, the criteria are met for a separate evaluation of 20 percent for dislocated left knee semilunar cartilage.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, DC 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2016).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016). 

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Diagnostic Codes (DCs) relevant to knee disabilities include 5003, 5010, and 5256 through 5263.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be non-compensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5257, other knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This Diagnostic Code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability. 38 C.F.R. § 4.71a.  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that DC 5257 is not predicated on loss of range of motion).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  Moreover, VAOPGCPREC 23-97 held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

(i) Left Knee Instability

The Veteran is currently in receipt of a 20 percent rating for "moderate" left knee instability, prior to November 21, 2016, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, based on moderate recurrent subluxation or lateral instability.  

Based on the evidence of record, the Board finds that a higher disability rating under DC 5257 is not warranted.  In this regard, the Board notes that the Veteran has consistently reported experiencing recurring left knee instability throughout the entire appellate period.  See February 2013 Initial Orthopedic Consultation (reflecting the Veteran's symptoms, including his knee giving way, were increasing); March 2013 Orthopedic follow-up (reflecting one of the Veteran's knee symptoms was its giving way); September 2015 Board Hearing (relating that the Veteran feels his knee is unstable); October 2016 Progress Note (noting the Veteran's instability).  Further, the Veteran maintained regular use of a cane and a brace to assist in ambulation.  See June 2013 VA C&P Examination Report; March 2013 Orthopedic Follow-up.  The Board observes that the Veteran is competent to report on factual matters of which he has firsthand knowledge, including experiencing instability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  And the Board finds the Veteran's statements regarding experiencing symptoms such as instability associated with the left knee disability to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must assess the credibility and weight of the evidence).

Moreover, medical findings dated during the appellate period confirm that the Veteran experiences some degree of instability.  A June 2013 C&P Exam reports the Veteran as having left knee instability due to his meniscectomy surgery.  See June 2013 VA C&P Examination Report (finding evidence of instability in the form of a Lachman test measuring 1+ (0-5 millimeters) for both anterior and medial-lateral instability).  Additionally, a June 2016 VA C&P Examination Report found the Veteran to have moderate patella dislocation.  See June 2013 VA C&P Examination Report (measuring 1+ (0-5 millimeters) for both anterior and posterior instability).

However, the Board cannot conclude the Veteran's left knee disability has resulted in severe recurrent subluxation and/or lateral instability.  See 38 C.F.R. §4.71a, DC 5257 (providing for a 30 percent rating for "severe" recurrent subluxation or lateral instability).  In this regard, at no point has the Veteran's left knee instability been classified as more than "moderate" by his medical treatment providers.  See June 2016 VA C&P Examination Report (finding the severity of the patellar dislocation of the left knee to be "moderate").  Rather, the records reflect numerous objective joint stability tests conducted at VA examinations and in noted treatment records dated throughout the pendency of the appeal that were negative for recurrent subluxation or lateral instability.  See, e.g., May 2014 Orthopedic Follow-Up (reflecting a painful, yet stable knee with crepitus on motion); June 2015 Clinic Visit (reporting negative findings for varus/valgus laxity); June 2013 and June 2016 VA C&P Examination Report (finding no history or evidence of recurrent subluxation).  Further, anterior and medial-lateral instability were only 1+ on a scale of 1+ to 3+ on VA examination in June 2013, and anterior and posterior instability were only 1+ on a scale of 1+ to 3+ on VA examination in June 2016.

Accordingly, in light of the foregoing, the Board finds that prior to November 21, 2016, a disability rating in excess of 20 percent under DC 5257 for the Veteran's left patella recurrent dislocation is not warranted.

(ii) Limited Motion

As noted in the introduction above, the Veteran is currently in receipt of an 100 percent rating as of November 21, 2016 under Diagnostic Code 5055 for knee replacement.  For the period  prior to November 21, 2016, he was in receipt of a 10 percent rating under Diagnostic Code 5010-5260 pertaining to "Arthritis," and rated on the provisions regarding limitation of flexion of the knee.  See July 2017 Rating Decision.  See also 38 C.F.R. § 4.27 (2016) (providing that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  See, too, 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  

VA treatment records reflect the Veteran has been diagnosed with left knee osteoarthritis.  See, e.g., May 2013 Medical History (reflecting x-ray results showing a severe worsening of the Veteran's medial osteoarthritis); April 2014 Orthopedic Follow-up report (reflecting findings of left knee degenerative joint disease); November 2016 Brief Operative Note (noting a diagnosis of osteoarthritis). 

On VA examination in June 2013, the Veteran was found to exhibit left knee flexion to 105 degrees and left knee extension to 0 degrees, with no change in range of motion testing after repetitive testing and muscle strength as 5/5.  There was objective evidence of painful motion at 90 degrees of flexion.  On his June 2016 VA C&P Examination Report the Veteran was found to exhibit left knee flexion to 120 degrees and left knee extension to 0 degrees, with muscle strength as 5/5.  However, the examiner stated that with repeated use over time, pain would further limit functional ability and that the Veteran would have left knee flexion to only 110 and left knee extension to 5 degrees.  On a private evaluation in October 2016, the Veteran had left knee range of motion from 0 to 120 degrees.

Based on the evidence of record, the Board finds that the Veteran's left knee arthritis does not warrant a rating higher than 10 percent based on limitation of motion.  The Veteran's worst range of motion measurements for his left knee show flexion limited to 105 degrees and extension limited to 5 degrees, after use and limited by pain.  Under the DCs pertaining to limitation of motion, 5260 and 5261, none of the available measurements meet the criteria for a compensable rating, let alone warrant a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a , DCs 5260 and 5261. 

The Veteran's left knee disability is, however, productive of additional functional limitation beyond what is reflected in his range of motion measurements. Specifically, the record reflects reports of chronic pain.  These associated functional limitations, however, are contemplated by the 10 percent rating currently assigned his left knee arthritis, especially considering that his limitation of motion has not risen to a compensable level at any point during the pendency of this claim.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  Thus, since the Veteran's 10 percent rating under DC 5003-5260 recognized that his knee joint was affected by arthritis productive of painful movement and resulting in additional limitation of motion on repeated use and associated functional impairment including as due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, a rating in excess of 10 percent is not warranted under DCs 5003, 5010, 5260, or 5261.  

When there is "no actual or compensable limitation of motion," compensation for functional limitation in the form of pain is limited to a single 10 percent disability rating per joint.  See Mitchell, 25 Vet. App. at 36.  The Veteran's symptom of chronic pain is already contemplated in his 10 percent rating under DC 5260.  The Veteran cannot receive another 10 percent rating for pain under DC 5261 as this would result in compensating the Veteran twice for the same manifestation of his knee disability.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, a rating in excess of 10 percent for limited flexion is not warranted, and a separate, compensable rating is not warranted for limited extension.  See 38 C.F.R. § 4.71; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

(iii) Dislocation of the Left Knee Meniscus

Next, based on the record, the Board finds that the Veteran is entitled to a separate, 20 percent rating for his left knee dislocated semilunar cartilage under 38 C.F.R. § 4.71a, DC 5258, for the appellate period prior to November 21, 2016. 

In this regard, medical treatment records reflect that the Veteran has exhibited dislocation of the meniscus (semilunar cartilage) manifested by a joint pathology including pain, locking, and repeated effusions. See, e.g., March 2013 Orthopedic Follow-Up (noting left knee swelling and popping); June 2013 VA C&P Examination Report (reflecting findings of a meniscal tear (semilunar cartilage) with frequent joint pain and effusion); May 2014 Ortho Follow Up (noting the presence of a left knee swelling); October 2016 Progress Notes (finding that the Veteran's knee is productive of swelling, locking, grinding, clicking, and pain); June 2016 VA C&P Examination Report (reflecting a meniscal pathology, including frequent episodes of effusion, locking, and pain). 

As such, in light of the findings reflecting dislocation of the meniscus with frequent episodes of locking and effusion, a separate 20 percent rating under DC 5258 is assigned prior to November 21, 2016.  See Fenderson, 12 Vet. App. at 126.  This is the maximum schedular rating under this diagnostic code.  See 38 C.F.R. §4.71a, DC 5258.

The Board notes that symptoms associated with the Veteran's semilunar cartilage dysfunction, including specifically locking and giving way, do not necessarily overlap with the painful and limited motion currently rated under DC 5010-5260 or the instability currently rated under DC 5257.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August, 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion); Esteban, 6 Vet. App. at 261-62 (separate ratings are permissible so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  As these symptoms do not necessarily overlap with instability of the knee or limitation of motion, a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.


ORDER

Prior to November 21, 2016, entitlement to a disability rating in excess of 20 percent under DC 5257 for left patella recurrent dislocation is denied. 

Prior to November 21, 2016, entitlement to a disability rating in excess of 10 percent under DC 5003-5260 for left knee arthritis is denied. 

Prior to November 21, 2016, entitlement to a separate 20 percent rating under DC 5258 for left knee meniscus dislocation is granted. 


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims of entitlement to service connection for hypertension and a kidney disorder are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

There appear to be outstanding treatment reports.  During his June 2016 VA C&P Examination Report, the Veteran mentioned receiving a diagnosis for his hypertensive disorder in 1988.  On remand, efforts should be undertaken to obtain these records.  Moreover, because the claim is being remanded, any recent VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(2).

In addition, during the June 2016 VA C&P Examination Report, the Veteran attributed the cause of his kidney condition as secondary to his hypertensive disorder.  As the Veteran's claim for service connection for hypertension and his claim for service connection for a kidney condition are inextricably intertwined, the claim for a kidney condition must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  Special attention is directed to records regarding the Veteran's treatment for hypertension from 1988.  See June 2016 VA C&P Examination Report.  The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain the Veteran's updated VA treatment records and associate them with the claims file.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


